Citation Nr: 1803879	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), related to military sexual trauma; with secondary major depressive disorder and fatigue.

2.  Entitlement to an initial, compensable rating for hepatitis B.

3.  Entitlement to an initial, compensable rating prior to April 2, 2013, and in excess of 30 percent thereafter, for migraine headaches.

4.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to PTSD prior to June 25, 2015. 

6.  Entitlement to service connection for chronic fatigue syndrome.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, from March 2002 to June 2002, from January 2003 to July 2003, from June 2008 to July 2009, and from March 2010 to October 2010, with periods of Reserves service.  He died in September 2016.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, granted service connection for PTSD related to military sexual trauma; with secondary major depressive disorder and fatigue (herein referred to as PTSD) and assigned an initial 50 percent disability rating; as well as, granted service connection for hepatitis B and assigned an initial noncompensable rating; and granted service connection for migraine headaches and assigned an initial noncompensable rating, all ratings effective October 16, 2010, the date of the Veteran's discharge from his active military service.  At that time, the RO also denied service connection for chronic fatigue syndrome.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Unfortunately, during the pendency of the Veteran's claim, he died in September 2016.  Within a year of his death, the appellant filed a formal claim for dependency and indemnity (DIC), death pension, and accrued benefits (VA Form 21-534).  In a May 2017 rating decision, the appellant was awarded service connection for the cause of the Veteran's death.  Later that month, in a May 2017 letter, the Agency of Original Jurisdiction (AOJ) notified the appellant that the request for substitution was granted.  Accordingly, the appellant has been substituted for the Veteran with respect to the claims listed on the title page, as they were pending at the time of his death.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  Additionally, 38 U.S.C. § 5121 A (2012) provides "those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim").  Therefore, the appellant will be substituted for the Veteran for purposes of the current appeal before the Board.

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, hepatitis B, and migraine headaches, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of this appeal, in June 2012, the Decision Review Officer (DRO) granted a 70 percent rating for PTSD effective, October 16, 2010.  In August 2016, the RO granted a 30 percent rating for migraine headaches, effective April 2, 2013.  As higher ratings for theses disabilities are available and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing these matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Decembers 2015, the RO awarded a TDIU, effective June 25, 2015.  Thereafter, in a December 2015 statement, the Veteran's representative, asserted that the Veteran was only claiming entitlement to a TDIU due to his service-connected PTSD.  The RO construed this statement as a NOD to the effective date of the TDIU.  See 38 C.F.R. § 20.202 (2015); but see Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  Under these circumstances, the Board has expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD prior to June 25, 2015.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to an initial higher rating for PTSD also raises the issue of derivative entitlement to SMC under 38 U.S.C. § 1114 (s).  VA has a duty to maximize benefits and policy to consider entitlement to SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB, 6 Vet. App. 35 at 38; Bradley v. Peake, 22 Vet. App. 280 (2008).  See also 38 C.F.R.§ 3.103 (a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law"). 

In August 2016, the RO issued a rating decision granting service connection for left shoulder sprain/strain and assigned a 20 percent disability rating, which had previously been on appeal after being denied by the RO's October 2011 rating decision.  Neither the Veteran nor the appellant appealed either the disability rating or effective date assigned to this disability; this matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in the Veteran's June 2012 substantive appeal, he requested a Board hearing; but, unfortunately, he passed away prior to the hearing.

The Board's dispositions of entitlement to an initial rating in excess of 70 percent for PTSD; entitlement to an initial, compensable rating prior to April 2, 2013, and in excess of 30 percent thereafter for migraine headaches; entitlement to an initial, compensable rating for hepatitis B; entitlement to SMC; and entitlement to TDIU prior to June 25, 2015 are set forth below.  The claim for entitlement to service connection for chronic fatigue syndrome is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the October 16, 2010, effective date for the award of service connection for PTSD, the Veteran's symptoms have included chronic sleep impairment, irritability, social isolation, anxiety, depression, persistent danger of hurting self or others, hallucinations, outbursts of anger, and inability to establish and maintain effective relationship.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest total occupational and social impairment.

3.  From the October 16, 2010, effective date for the award of service connection for hepatitis B, the Veteran's hepatitis B has been asymptomatic.

4.  From October 16, 2010, to April 2, 2013, the Veteran had four migraine headaches within a year; his migraine headaches did not nearly approximate prostrating attacks averaging one every two months. 

5.  Since April 2, 2013, the Veteran's migraine headaches manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

6.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.

7.  The Veteran's service-connected PTSD is now rated 100 percent and the Veteran's additional service-connected disabilities are independently ratable at 60 percent or more.

8.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU prior to June 25, 2015, is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for PTSD are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial, compensable rating for hepatitis B are not met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.3, 4.7, 4.114, DC 7345 (2017).

3.  From October 16, 2010, to April 2, 2013, the criteria for an initial, compensable rating for migraine headaches are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8100 (2017).

4.  Since April 2, 2013, the criteria for a 50 percent rating for migraine headaches are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8100 (2017).

5.  The criteria for SMC under 38 U.S.C. § 1114 (s) are met.  38 U.S.C. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. § 3.350 (2017).

6.  Entitlement to a TDIU, prior to June 25, 2015, is dismissed.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

In this case, the Board is granting a 100 percent schedular rating for PTSD throughout the entire initial rating period on appeal (i.e., from the date of the service connection claim) and granting SMC pursuant to 38 U.S.C. § 1114 (s).  This constitute as a complete grant of the benefits sought; therefore, the Board finds that all notification and development actions needed to fairly resolve these matters have been accomplished.

As to the remaining claims on appeal, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004; Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A December 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for hepatitis B and headaches.  After the October 2011 awards of service connection for hepatitis B and headaches, the Veteran filed a disagreement with the initial ratings assigned.  No additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the June 2012 SOC reflects that the Veteran has been provided all necessary information regarding the applicable criteria for evaluating initial rating claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and report of VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the appellant.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board finds that no further action on these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran had been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


A.  PTSD

The Veteran's PTSD has been assigned a 70 percent rating under DC 9411. 

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].  In this case, the Veteran's claim was certified to the Board in August 2017.  However, DSM-IV diagnoses and GAFs scores are still evidence that are pertinent to the Veteran's initial rating claim and will be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score).

Turning to the evidence of record, a December 2010 private hospital report reflects that in July 2010 the Veteran was admitted for a "suicidal gesture."  Thereafter, he was referred for a psychiatric evaluation in December 2010.  The December 2010 psychiatric evaluation shows that in July 2010, the Veteran attempted to overdose on alcohol.  He denied any current suicidal ideation, homicidal ideation, and visual hallucinations.  He stated that he has a high school degree, Bachelors and Associate's degrees in science.  He stated that he was currently employed as a nurse in a hospital.  The physician found that the Veteran was alert, oriented to time and place, and anxious.  He was casually dressed.  The physician indicated that the Veteran's behavior suggested that he was withholding information and that it was clear that he did not want to be present for the psychiatric evaluation.  The physician diagnosed adjustment disorder, not otherwise specified (NOS), and mood disorder NOS.  A GAF score of 50 was assigned.

In December 2010, the Veteran was afforded a VA examination.  He reported chronic sleep impairment, depression, suicidal ideations, severe panic attacks, anxiety, paranoia, fatigue, disorientation, auditory hallucinations, memory impairment, and intrusive flashback memories due to his in-service sexual assault. 
He stated that he hears noises in his home and thinks that someone is in his home.  He indicated that occasionally, he is fearful that he will cause self-harm; therefore, he will stay at a friend's home.  He reported that he has periods of zoning out; specifically, during the course of his employment, he will be speaking to others and his brain shuts down and is unable to recall the conversation.  He enjoys playing backgammon and projects in the home, to include refinishing furniture.  The Veteran indicated that he was previously married for a year and half and then divorced in 2006.  He has a step-daughter.  He remains in contact with his ex-wife and stepdaughter.  He currently lives in a home with a roommate.  He is unemployed and has not worked since his discharge from service.  During service he worked as a nurse.  He stated that he missed 180 days last year due to his major depressive and anxiety disorder.

The December 2010 VA examiner found that the Veteran experiences auditory illusions.  Furthermore, the examiner noted that the Veteran has impaired impulse control had has difficulty in adapting to stressful circumstances.  His relationships with others are minimal.  He is able to maintain activities of daily living, including his own personal hygiene.  The examiner indicated that the Veteran does not exhibit inappropriate behavior, other than his reported alcohol overdose.  His thought processes and communication are impaired by difficulties with short-term memory and concentration.  His social functioning is impaired by his high level of anxiety and avoidance behaviors.  The examiner opined that the "Veteran is employable from a psychiatric standpoint.  [However, his e]mployment is impacted due to his psychiatric issues.  He will do best in settings in which he has little to no contact with the public and loose supervision due to his significant social anxiety due to his military sexual trauma."  The examiner diagnosed chronic and severe PTSD and major depressive disorder.  The examiner also opined that the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas including work, school, family relations, judgment, thinking and mood.  A GAF score of 52 was assigned.  

The Veteran's VA treatment records dated from October 2010 to December 2015 show continuous treatment for his PTSD.  In summary, these VA treatment records, essentially, document the Veteran's reported psychiatric symptoms to include depression; suicidal ideation; difficulty with concentration; anxiety; and visual and auditory hallucinations.  See, e.g., VA treatment records dated January 2011, December 2012, and July 2015.  Notably, in the December 2012 VA treatment record, the VA physician provided a detailed analysis of the Veteran's psychiatric symptoms.  Specifically, the December 2012 VA treatment provider indicated that Veteran's in-service sexual assault resulted in unwillingness to seek trauma-focused treatment, due to his persistent sense of shame and self-blame.  Furthermore, the VA physician indicated that the Veteran continues to exhibit despair and severe depression, which results in suicidal ideation and impaired judgement.  The VA treatment provider noted that the Veteran partakes in do it yourself projects around the home, as a distraction from his psychiatric symptoms; however, he has been unable to engage in such activities due to his financial problems; and as a result he has experienced increased social isolation. 

In a June 2011 lay statement, the Veteran's mother reported the Veteran's  psychiatric symptoms, to include sleep impairment, depression, memory impairment, confusion, suicidal ideations, unusual behavior, emotional problems, and anger. 

In the Veteran's June 2012 Application for increased Compensation based on un employability (VA form 21-8940), he reported that he was unemployed due to his service-connected PTSD and migraine headaches.

In a November 2013 statement, the Veteran's attorney reported that the Veteran attempted suicide. 

In a July 2014 statement, the Veteran's VA treating physician opined that the Veteran has "medical and psychological issues that impede his ability to obtain and sustain gainful employment."  The physician explained that the Veteran has met with a counselor who found that it would be "impossible" for the Veteran to obtain employment due to his disabilities that were a result of his in-service trauma.

In an October 2014 statement, the appellant asserted that the Veteran is unable to obtain employment due to his psychiatric symptoms, to include panic attacks, anxiety, depression, mood swings, and paranoia.  As an example, she indicated that the Veteran has difficulty leaving the home, as leaving the grocery is an obstacle for the Veteran.  She also indicated that the Veteran is unable to manage a stressful work environment, mainly because he is unable to multitask, and avoids public places. 

In December 2014, the Veteran was afforded an examination.  He reported irritable behavior; angry outbursts; depressed mood; anxiety; disturbances of motivation and mood; sleep impairment; and problems with concentration.  He stated that he is engaged to be married; he has been in a relationship with his fiancée for one year.  He stated that he has a great relationship with his fiancée.  He currently owns his own home.  He stated that he attended a college course last semester.  He indicated that he the instructor of the course permitted the Veteran to complete his course outside of the classroom; however, he was unable to complete the course due to his anxiety.  He stated that he is a licensed gun dealer and that he occasionally sells guns out of his own home; he works 15 to 20 hours per week.  

The December 2014 VA examiner found that the Veteran is able to complete simple work tasks in a loosely supervised work environment.  The examiner diagnosed PTSD and major depressive disorder.  The examiner indicated that the Veteran's depressive disorder was secondary to his PTSD.  The examiner opined that the Veteran's psychiatric disorders result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In a June 2015 statement, the Veteran reported a continuation of symptoms noted in his previous VA examination reports and treatment records, to include future reports of harming himself.  For instance, he stated that he would rather commit suicide then not be able to provide financially for his family.  He also described that he sells firearms as a hobby and that he does not make additional income from selling firearms.  

In the Veteran's June 2015 Application for increased Compensation based on unemployability (VA form 21-8940), he reported that he was unemployed due to his service-connected PTSD. 

In December 2015, the Veteran was afforded an examination.  He reported; depression; chronic sleep impairment; hypervigilance; irritability; difficulty in adapting to stressful circumstances; low self-esteem; auditory hallucinations, such as hearing voices telling him negative things about himself; suicidal ideation; problems with memory and concentration; fatigue; and social isolation.  He stated that from 2010 to 2012, he had 6 suicide attempts.  He denied current suicidal ideation and indicated that he would not harm himself due to his wife and step daughter.  The Veteran stated that since his last VA examination, he got married in July 2015.  He has a good relationship with his wife, stepdaughter, and mother.  He stated that he is socially isolated; he rarely leaves the home, as he had not left his home in two weeks.  He stated that he is unemployed and not enrolled in college courses.  He stated that he is no longer selling firearms out of his home.  He has been attempting to obtain any type of employment; however, he reported that no employer will hire him, due to his mental health.  

The December 2016 VA examiner found that the Veteran was alert and oriented.  His mood appeared sad and angry.  His hygiene was adequate.  He struggled to remember dates.  The examiner diagnosed PTSD and severe major depressive disorder with psychotic features.  The examiner opined that the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Although the examiner indicated that she was able to differentiate symptoms between each diagnosis, she was unable to differentiate what portion of the occupational and social impairment is caused by each mental disorder.  The examiner found that the Veteran's occupational functioning was impaired due to his psychiatric symptoms.  The examiner explained that the Veteran's chronic sleep impairment causes fatigue, impaired concertation, and difficulty completing work tasks.  Furthermore, the examiner indicated that the Veteran's impaired occupational functioning is due to his stress, which causes an inability to think quickly or make complex decisions.  As an example, the examiner indicated that the Veteran finds it stressful and upsetting to leave his home and therefore he would miss work as a result.  The examiner concluded that the Veteran may be capable of employment, if he was permitted a flexible schedule with routine tasks that do not require interaction with others.

His death certificate reflects that he died in September 2016 due to an intraoral gunshot wound, in which the RO determined that the Veteran's cause of death was due to his service-connected PTSD.  See rating decision dated May 2017. 


For the reasons below, the Board finds that a 100 percent is warranted for the Veteran's service-connected PTSD.

The evidence shows that in addition to the service-connected PTSD, the Veteran was diagnosed with adjustment disorder, mood disorder, and major depressive disorder.  In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other non-service connected psychiatric disabilities, as VA examiners were unable to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Importantly, the December 2014 VA examiner found that the Veteran's major depressive disorder is secondary to his PTSD.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD, for the purposes of assessing the severity of that disability.

Throughout the appeal period the Veteran's PTSD manifested by symptoms including depression; chronic sleep impairment; hypervigilance; irritability; difficulty in adapting to stressful circumstances; low self-esteem; auditory hallucinations; chronic suicidal ideation; persistent danger of hurting self; impaired memory; impaired concentration; fatigue; and social isolation.

Moreover, the above evidence reflects that during the entire claim period, the Veteran was unemployed and that he was unable to function socially.  For instance, the evidence shows that during the Veteran's military service, he was working as a nurse and following his military discharge in October 2010, he was unable to obtain employment.  The record includes the appellant's statement, the Veteran's mother statement, and the Veteran's statements in which all reflect that the Veteran was unable to obtain employment due to his PTSD symptoms.  Furthermore, in a July 2014 statement, Veteran's VA treating physician found that the Veteran was unable to obtain or maintain employment due to his psychiatric symptoms.  In the July 2016 VA examination report, the VA examiner documented the Veteran's occupational impairment due to his PTSD and noted his limitations due to his psychiatric symptoms.  The July 2016 VA examiner concluded that the Veteran may be capable of employment, if he was permitted a flexible schedule with routine tasks that do not require interaction with others.  To this end, the Veteran's educational and work history is limited to a medical setting, as he was a nurse for many years during his service.  And thus, a flexible work schedule without interaction with others seems unreasonable, if not impossible, considering the Veteran's educational and employment background.  Furthermore, the evidence illustrates that the Veteran had impaired judgement, severe suicidal ideations, and social isolation.  In fact, he indicated during the December 2014 VA examination, that he had not left his home in two weeks.  Therefore, the above symptoms demonstrate that the Veteran's psychiatric symptoms result in total occupational impairment.  

As to social impairment, as noted above, the treatment records and VA examination report reveal that the Veteran was severely socially isolated.  Again, during the December 2014 VA examination, he reported that he had not left his home in two weeks.  Also, in the appellant's July 2014 statement, she indicated that the Veteran had difficulty leaving the home, as leaving the grocery was an obstacle for the Veteran.  Furthermore, the appellant indicated that the Veteran avoids public places.  The only time in the record that the Veteran reported any social interaction with others was during the December 2010 VA examination, in which he reported that he was fearful that he would cause self-harm; therefore, he would stay at a friend's home.  As such, the Board finds the above symptoms demonstrate that the Veteran's psychiatric symptoms result in total social impairment.  

Lastly, during the appeal period, the Veteran was assigned GAF scores of 50 and 52.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends ... result in occupational and social impairment with deficiencies in most areas.  

Nevertheless, regardless of the GAF scores, considering the evidence of record as a whole, the Board finds that the Veteran's PTSD reflects total occupational and social impairment.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 100 percent rating is warranted for the entire claim period.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3

B.  Hepatitis B

The Veteran's hepatitis B is rated as noncompensable under 38 C.F.R. § 4.114, DC 7345.

Under DC 7345, chronic liver disease without cirrhosis, a noncompensable rating is warranted when the disability is nonsymptomatic.  
A 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Id., Note 2.  

Turning to the evidence of record, in December 2010, the Veteran was afforded an examination.  During the examination, the Veteran reported that underwent a liver biopsy in 2008 which showed no fibrosis or cirrhosis.  Additionally, he indicated that he recently underwent liver function tests that revealed normal findings.  He denied treatment or therapy for his hepatitis B.  The examiner indicated that was no history of ascites, peripheral edema, hepatic encephalopathy, or gastrointestinal bleeding. The examiner diagnosed hepatitis B with low level viremia.

During a December 2010 examination for PTSD, the Veteran reported that his weight was stable; however lost weight after a drug overdose in July 2010.  He stated that he has nausea and occasional vomiting due to gastrointestinal problems.  

In an April 2011 VA treatment record, the treatment provider noted that the Veteran's last viral count was undetectable and that his hepatitis B has not required treatment. 

VA treatment records dated in April 2014 and March 2014 documents that the Veteran denied nausea and vomiting and there was no evidence of liver disease. 

In July 2016, the Veteran was afforded an examination.  The examiner indicated that the Veteran did not currently have any signs or symptoms attributable to any types of liver disease or cirrhosis of the liver.  The examiner found that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  Additionally, the examiner found that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's hepatitis B.  The examiner noted that a June 2014 sonographic evaluation of the liver revealed no evidence of cirrhosis and that his spleen was within normal limits.  The examiner concluded that the Veteran's hepatitis B does not impact his ability to work. 

Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable rating for hepatitis B is not warranted. 

In this case, the evidence reveals that the Veteran does not have any symptoms attributable to his hepatitis B.  For example, during the December 2010 VA examination, the Veteran did not report any symptoms related to his hepatitis B and the examiner found that there was no evidence of a liver disease due to his hepatitis B.  Furthermore, during the July 2016 examination, the examiner indicated that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to his hepatitis B.  Additionally, the July 2016 examiner found that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's hepatitis B.  The Board notes that during a December 2010 examination for PTSD, the Veteran reported that he has nausea and occasional vomiting due to gastrointestinal problems.  Nevertheless, there is no evidence that the Veteran's reported nausea and occasional vomiting are attributable to his hepatitis B. 

To this end, the evidence of record shows no indication of fatigue, malaise, and anorexia, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), or of any similar type of symptoms attributable to the Veteran's hepatitis B.

Therefore, the preponderance of the competent probative evidence demonstrates that the Veteran's hepatitis B has been asymptomatic and therefore, an initial, compensable rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claim the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


C.  Migraine Headaches

The Veteran's migraine headaches are rated as noncompensable prior April 2, 2013, and rated 30 percent disabling, thereafter under 38 C.F.R. § 4.124a, DC 8100.  

Under DC 8100, a noncompensable rating is warranted for migraine headaches with less frequent attacks.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Turning to the evidence of record, in December 2010, the Veteran was afforded an examination.  He reported that within the past year he had four severe incapacitating headaches that lasted from 48 to 72 hours.  He indicated that on one occasion he was admitted to the emergency room and treated for his headache.  He stated that although his headaches were incapacitating, he did not miss work because his headaches occurred over the weekend when he was not scheduled to work.  He described that during his headaches, he experiences nausea, light sensitivity, and noise sensitivity.  The examiner concluded that the Veteran's headaches did not impact his occupation or daily activities. 

In a December 2012 VA treatment record, the Veteran reported that he was currently experiencing a migraine headache. 

A March 2013 VA treatment record documents the Veteran's complaints of a migraine headache. 

In April 2013, the Veteran was afforded an examination.  He reported that his migraine headaches had increased in severity and frequency.  He stated that he has three severe headaches per week that last for a week.  He described his headaches as pulsating or throbbing head pain that worsen with physical activity.  He indicated that his headaches are accompanied with nausea and vomiting.  The examiner indicated that the Veteran's headaches are very frequent prostrating, prolonged and that occur more than once a month.  The examiner diagnosed migraine headaches with migraine variants.  The examiner opined that the Veteran's migraine headaches do not impact his ability to work. 

A July 2013 VA treatment record documents the Veteran's complaints of a migraine headache. 

In a June 2015 statement, the Veteran reported that he has two to three headaches a week.  He described his headaches as "unmanageable" and that he requires pain meditation with no light or noise.  He also stated that his headaches interfere with his ability to maintain employment, as he is not able to function when he has a migraine. 

In July 2016, the Veteran was afforded an examination.  He reported that he had prostrating attacks of migraines once a month over the last several months.  He described his headaches as pulsating or throbbing head pain accompanied with nausea, vomiting, sensitivity to light, and sensitivity to sound.  The examiner opined that the Veteran's prostrating and prolonged attacks of migraines are not productive of severe economic inadaptability.  The examiner also opined that the Veteran's migraine headaches impact his ability to work.  The examiner explained that when the Veteran has a migraine headache, he is "unable to do anything."

VA treatment records continue to documents the Veteran's complaints of headaches.  See, e.g., VA treatment records dated in August 2014, and June 2015. 

After considering all of the evidence of record, the Board finds that prior to April 2, 2013, an initial, compensable rating for migraine headaches is not warranted.  As indicated above, a 10 percent is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  However, such has not been shown.  For instance, during the December 2010 VA examination, the Veteran reported that he had four severe migraine headaches within that year.  Additionally, during the December 2010 examination, the Veteran stated that he had not lost time from work due to his headaches and the examiner found that the headaches did not impact his occupation or his daily activities.  Accordingly, the Board finds that prior to April 2, 2013, an initial, compensable rating for headaches is not warranted.

The Board finds that since April 2, 2013, the Veteran's migraine headaches most closely approximate the criteria for a 50 percent rating under DC 8100.  To this end, the April 2013 and July 2016 VA examiners found that the Veteran's migraine headaches were very frequent prostrating and prolonged that occurred more than once a month.  Although the July 2016 VA examiner found that the Veteran's headaches were not productive of severe economic inadaptability, the examiner opined the Veteran's migraine headaches impact his ability to work, as the Veteran is "unable to do anything" during a headache.  Therefore, the Board finds that the July 2016 VA examiner's opinion that the Veteran's headaches are not productive of severe economic inadaptability is of no probative value, as the examiner's opinion is internally inconsistent, and thus flawed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

Moreover, the Veteran's in June 2015 statement, he described his headaches as "unmanageable" stated that they interfere with his ability to maintain employment, as he is not able to function when he has a migraine.
 
The evidence also shows that the Veteran has consistently reported that his headaches are accompanied by nausea, vomiting, and sensitivity to light and sound.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating," and that "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In Pierce, the Court explained that where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  Id. at 445.  In addition, the Court acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the migraine headaches are manifested by frequent completely prostrating and prolonged attacks and that they are capable of producing of severe economic inadaptability.  Therefore, since April 2, 2013, a 50 percent rating is warranted for migraine headaches.  This is the maximum possible schedular rating under DC 8100.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.

III.  All disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the Veteran's service-connected PTSD, hepatitis B, and migraine headaches been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD, hepatitis B, and migraine headaches at all pertinent points.  

As discussed above, the Veteran's psychiatric symptoms impacted his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably described his level of impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

With regard to the initial rating claim for hepatitis B, the evidence demonstrated that the Veteran's hepatitis was asymptomatic during the entire appeal period.  Thus, the Veteran's current noncompensable rating is adequate.  As to the migraine headaches, the rating criteria consider the severity and extent of migraine headaches.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, hepatitis B, and migraine headaches.  As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second Thun factor, as to whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV.  SMC

Under 38 U.S.C. § 1114 (s), SMC is payable at the housebound rate if a veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114 (s). 

As shown above, the Board, herein, granted a 100 percent rating for the Veteran's service-connected PTSD, which meets the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  In addition, the Veteran is service-connected for migraine headaches (now rated 50 percent disabling), left shoulder sprain/strain (rated 20 percent disabling), chronic left knee sprain/strain (rated 10 percent disabling), chronic lumbosacral sprain/strain (rated 10 percent disabling), hepatitis B (rated noncompensable), and onycho myosis (rated noncompensable).  The Veteran's service-connected disabilities have a combined rating of 60 percent.  Because the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and additional service-connected disabilities (combined) ratable at 60 percent or more, the criteria for entitlement to SMC under 38 U.S.C.§ 1114 (s) are met.



V.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As noted in Bradley, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating, and award SMC under 38 U.S.C.A.§ 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.

In this case, in Decembers 2015, the RO awarded a TDIU, effective June 25, 2015.  Thereafter, in a December 2015 statement, the Veteran's representative, asserted that the Veteran was only claiming entitlement to a TDIU due to his service-connected PTSD.

As previously discussed, in this decision the Board granted a 100 percent schedular disability rating for the Veteran's service-connected PTSD for the period on appeal.  The Board also has awarded SMC under the provisions of § 1114(s), on the basis that he was awarded a 100 percent rating for PTSD and his additionally service-connected with a combined 60 percent rating.  The 100 percent rating for the Veteran's PTSD contemplates total unemployability (i.e., total occupational impairment).  Therefore, because the TDIU also would be based on this same unemployability, and he has been awarded SMC under 38 U.S.C. § 1114 (s) (the only benefit for which the assignment of a TDIU could be beneficial), the TDIU claim is moot.  The appeal of this claim therefore is being dismissed.

As the Board is granting a 100 percent rating for PTSD for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU, prior to June 25, 2015, is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 710; 38 C.F.R. §§ 4.14, 4.16. 

In consideration thereof, the Board finds that the issue of entitlement to a TDIU prior to June 25, 2015, must be dismissed as moot.



ORDER

Entitlement to an initial rating of 100 percent rating for PTSD is granted for the entire period  on appeal, subject to the legal authority governing the payment of compensation.

Entitlement to an initial, compensable rating for hepatitis B is denied. 

Entitlement to an initial, compensable rating prior to April 2, 2013, for migraine headaches is denied. 

Entitlement to a 50 percent rating since April 2, 2013, for migraine headaches, is granted, subject to the legal authority governing the payment of compensation.

Entitlement to SMC under 38 U.S.C. § 1114 (s) is granted, subject to the legal authority governing the payment of compensation. 

The appeal, as to the issue of entitlement to a TDIU prior to June 25, 2015, is dismissed.


REMAND

As noted above, the Board accepts that the appellant has impliedly requested to be substituted for the Veteran per her timely filing an application for accrued benefits. See 79 Fed. Reg. 52,978 -52983 (September 5, 2014); VA Fast Letter 10-30 (April 3, 2013).  Her substitution in place of the Veteran for the purpose of adjudication of his appeals allows for additional submission of evidence and development. 

The Veteran claimed that he had chronic fatigue syndrome and that it was related to his military service. 

His service treatment records revealed that in his September 2010 service separation examination report, he noted that he had chronic fatigue syndrome since July 2014. 

In December 2010, the Veteran was afforded a VA examination.  During the examination, he stated that he has been fatigued for years and unsure of the onset.  The examiner found that "[t]he criteria for a VA diagnosis of chronic fatigue have not been met."  The examiner explained that the Veteran did not serve in southwest Asia; and therefore, any undiagnosed illness would not be related to a specific exposure event occurring in Southwest Asia.

In a separate December 2010 VA examination report for a mental evaluation , a VA physician opined that the Veteran's fatigue is at least as likely related to his major depressive disorder.  Moreover, the VA physician also opined that the Veteran's fatigue was 50 percent secondary to his depression.  The physician then stated "that the relationship of fatigue to potential environmental exposures is deferred to internal medicine specialist."

To this end, the Board finds that the evidence is unclear whether the Veteran had a diagnosis of chronic fatigue syndrome or fatigue.  Additionally, the opinions of record are vague and conflicting.  For example, one VA examiner found that the Veteran did not have a diagnosis of chronic fatigue syndrome, and then in another opinion by a different physician, the physician found that the Veteran's fatigue was related to his service-connected depression disorder.  However, despite the VA physician's positive nexus opinion as to fatigue and depressive disorder, the physician referred the Veteran to internal medicine specialist to evaluate the relationship of fatigue to potential environmental exposures.  

Under these circumstances, the Board finds that a remand is necessary to obtain an opinion to address the etiology of the Veteran's claimed chronic fatigue syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one adequate for the determination being made). 

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include any records of VA evaluation and/or treatment of the Veteran received prior to his death in September 2016.  

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (particularly, as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran prior to his death in September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the appellant responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, the claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the claimed chronic fatigue syndrome.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  

The physician should identity whether the Veteran had a diagnosis of a chronic fatigue syndrome, i.e., since approximately the date of the Veteran's claim in September 2010.

If so, then the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) it had its onset during military service or is otherwise related to service.

Additionally, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) chronic fatigue syndrome was either (a) caused or (b) aggravated by his service-connected PTSD.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide a rationale for any opinion given.  

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal, in light of all pertinent evidence.  If any benefit(s) sought on appeal remain(s) denied, furnish to the appellant a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2017).


Department of Veterans Affairs


